Citation Nr: 0308284	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-10 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.


This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted an increased rating of 20 percent 
for bilateral hearing loss, effective February 28, 2001.  As 
a 20 percent evaluation is not the maximum rating available 
for this disability, the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).

In his notice of disagreement and substantive appeal, the 
veteran raised the issue of entitlement to an earlier 
effective date for the grant of a rating or increased rating 
for bilateral hearing loss.  As the issue of entitlement to 
an effective date, prior to February 28, 2001, has been 
neither prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The pure tone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is 55 decibels or more for 
both ears.

3.  The veteran has level V hearing in the right ear, and 
level VI hearing in the left ear. 

4.  The puretone thresholds are not both 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

5.  The veteran does not suffer from deafness in either ear. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 4.7, 4.85, 
4.86 Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Bilateral hearing loss was noted on the veteran's separation 
examination of 1983.  On VA examination in 1983, the examiner 
diagnosed bilateral hearing loss consistent with a history of 
acoustic trauma.  

In February 1984 the RO granted entitlement to service 
connection for bilateral hearing loss.  A 0 percent rating 
was assigned, effective June 25, 1983.  The veteran appealed 
the assignment of a 0 percent rating to the Board.  In 
January 1985, the Board issued a final decision denying 
entitlement to a compensable rating.

On VA examination in 1991, the examiner diagnosed 
sensorineural hearing loss of both ears and tinnitus.  Pure 
tone thresholds, for the frequencies of 1000 Hertz, 2000 
Hertz, 3000 Hertz, 4000 Hertz, were an average of 40 decibels 
in the right ear and 63 decibels in the left ear.  Speech 
recognition ability of 92 percent was noted bilaterally.  

A VA examination was conducted in August 1992.  The pertinent 
diagnosis was moderate sensorineural hearing loss, with fair 
speech discrimination.  

In March 1993, the RO denied the claim for an increased 
rating.  The veteran appealed the decision to the Board.  

In December 1993, another VA examination was conducted.  Pure 
tone thresholds, for the frequencies of 1000 Hertz, 2000 
Hertz, 3000 Hertz, 4000 Hertz, were an average of 50 decibels 
in the right ear and 65 decibels in the left ear.  Speech 
recognition ability of 94 percent was noted bilaterally.  

In connection with the veteran's appeal of the March 1993 RO 
decision, a hearing officer at the RO conducted a personal 
hearing in June 1994.  The veteran described the history of 
his exposure to noise during service, as well as his post-
service symptoms and complaints of increased hearing loss.  

On subsequent VA audiometric examination in August 1996, the 
pure tone threshold levels for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz were an average of 56 decibels in the 
right ear, and 71 decibels in the left ear.  Speech 
recognition ability of 98 percent was noted for the right 
ear, and 90 percent for the left ear.  

A VA examination was conducted in January 1998.  Pure tone 
thresholds for the frequencies of 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz were an average of 56 decibels in 
the right ear and 66 decibels in the left ear.  Speech 
recognition ability was 96 percent bilaterally.  

In July 1998, the Board issued a final decision denying an 
increased (compensable) rating for hearing loss.  

On February 28, 2001, the veteran filed his claim for an 
increased rating.

Pursuant to the current claim for an increase, the veteran 
was afforded a contract examination by QTC Medical Services 
in June 2001.  The history of his hearing loss was noted.  On 
examination of the ears, the canals were clear, the eardrums 
were intact and motile, and the Eustachian tubes were patent.  
Rinne tests were positive with air conduction greater than 
bone conduction in both ears.  Analysis showed a hearing loss 
bilaterally with a speech discrimination of 88 percent in 
both ears.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
60
70
60
70
65
LEFT
40
60
70
85
85
75

The examiner diagnosed bilateral sensorineural hearing loss.  
Avoiding noise environments and hearing aids were 
recommended.

By rating action of July 2001, the RO assigned an increased 
rating of 20 percent for the veteran's bilateral hearing loss 
effective February 28, 2001.  

VA records dated in 2002, reflect the veteran's use of 
hearing aids.  On his visit in April 2002, the examiner 
assessed mild to severe sensorineural hearing loss in the 
right ear, and mild to profound sensorineural hearing loss in 
the left ear.  The examiner found a decrease in hearing when 
comparing air conduction thresholds to those obtained in 
April 1995.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  


Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service-connected defective hearing, 
the rating schedule establishes 11 auditory acuity levels, 
designated from level I for essential normal acuity through 
level XI for profound deafness.  

When evaluating any claim for impaired hearing, refer to 
Sec. 3.350 to determine whether the veteran may be entitled 
to special monthly compensation due either to deafness, or 
to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85(g) (2002).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2002).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).



The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He was provided with notice of the requirements for 
establishing entitlement to an increased rating for hearing 
loss in the August 2002 statement of the case.   

Furthermore, with regard to notice the Board points out that 
in May 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with the provisions of the VCAA 
and adjudicated his claim with this law in mind when it 
issued the August 2002 statement of the case.  




Therefore, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

As the veteran has only identified his VA physician as 
treating him for his service-connected disability, and those 
treatment records are associated with the claims file, it 
appears that this is a case in which any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Evaluation

Service connection is currently in effect for bilateral 
hearing loss, rated 20 percent disabling under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  

Audiometric findings from the last VA examination in June 
2001, translate into literal designations of level III 
hearing for the right and left ears if using Table VI.  
However, in this case, pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, therefore the Roman numeral 
designation for the right ear is V and VI for the left ear.  
Clearly, these designations are higher and will be applied in 
this instance.  However, the use of these designations 
results in the assignment of a 20 percent rating.  

As noted, under 38 C.F.R. § 4.86(b) when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Given the most recent VA examination 
and clinical findings of record, this particular provision is 
not applicable.  

In making this determination, the Board has considered the 
evidence of record, which consists of VA audiograms and 
treatment records since the veteran's separation from 
service.  The Board has also considered his contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a higher 
rating is not warranted.  

As indicated, 38 C.F.R. § 4.85(g) provides that reference 
should be made to 38 C.F.R. § 3.350 to determine whether the 
veteran may be entitled to special monthly compensation due 
to either deafness, or to deafness in combination with other 
specified disabilities.  The clinical findings do not show 
that the veteran is deaf in either ear; therefore, 38 C.F.R. 
§ 3.350 will not be applied.  

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (2002).  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

